Mr. JUSTICE BARRY, specially concurring: I agree with the result reached by Justice Stouder in this cause to reverse and remand, but for reasons different from those he expressed in his opinion. Accordingly, I specially concur. Although Justice Stouder suggests no need to discuss the question of whether the initial stop of the defendant’s car was proper under Terry v. Ohio (1968), 392 U.S. 1, 20 L. Ed. 2d 889, 88 S. Ct. 1868,1 believe that this issue should be addressed before the propriety of the defendant’s continued detention under Terry can be considered. “A stop must be justified by specific facts, which, when taken together with rational inferences from those facts, reasonably warrants an intrusion into the privacy of a person. The objective determination to be made is whether the facts available to the officer at the moment of the stop warrant a person of reasonable caution to believe that the action taken was appropriate. (People v. Sanford (2nd Dist. 1976), 34 Ill. App. 3d 990, 341 N.E.2d 453.) The officer must have more substantial facts than would support a mere hunch, yet less substantial than those necessary to support a finding of probable cause to arrest the defendant. People v. McGowan (1977), 69 Ill. 2d 73, 370 N.E.2d 537.” (People v. Gunderson (1978), 66 Ill. App. 3d 516, 522, 383 N.E.2d 1296, 1301.) Clearly, at the time Deputy Sheriff Dugan made the initial stop of the defendant’s car the facts known to him warranted his decision to make an investigative stop. The defendant and his companion, Bill Long, fit the descriptions of two of the perpetrators that were provided by the victims, there was no other traffic on this desolate, rural road at a late night hour, and the stop was made approximately three miles from the scene of the crime and within about a half hour of its commission. However, although the initial stop was proper under Terry, contrary to Justice Stengel’s position I do not believe that Terry and its subsequent codification (Ill. Rev. Stat. 1979, ch. 38, par. 107 — 14) sanction the continued detention of the defendant prior to his identification at the restaurant by the victims. Following the initial stop by Deputy Sheriff Dugan the defendant was transported, without any consent indicated, to the Riverview Inn some three miles away in the back seat of Dugan’s squad car. This detention more closely resembles the custodial type of detention indicative of an arrest that can only be effectuated with probable cause than it does the brief, limited, at-the-scene intrusion upon the sanctity of the person based upon reasonable suspicion that is permissible under Terry and our current statute permitting temporary detention “in the vicinity of where the person was stopped.” (Compare District of Columbia v. M.M. (D.C. App. 1979), 407 A.2d 698.) Consequently, probable cause must have formed the basis of Dugan’s decision to detain the defendant. If Deputy Sheriff Dugan possessed probable cause to arrest the defendant at the time of the initial stop, there would be no question that he would be justified in transporting the defendant to the scene of the crime for a possible identification by the victims. (People v. McKinley (1977), 69 Ill. 2d 145,370 N.E.2d 1040, cert. denied (1978), 435 U.S. 975,56 L. Ed. 2d 69, 98 S. Ct. 1623; People v. Attaway (1976), 41 Ill. App. 3d 837, 354 N.E.2d 448.) However, it becomes evident after a detailed reading of the State’s brief in this case that the State relies entirely on a Terry extension theory to justify Deputy Sheriff Dugan’s actions and in so doing fails to challenge (“concedes” according to Justice Stouder) the defendant’s assertion that there was no probable cause to arrest the defendant at the time of the initial stop. Because the trial court found merely that there was “probable cause to stop” (emphasis added), and the State chooses not to argue that there were sufficient facts present at the time of Dugan’s initial stop to provide probable cause to arrest the defendant, I believe that the probable cause to arrest issue cannot now be considered by this court. For the foregoing reasons, I agree with Justice Stouder that the fruits of the defendant’s illegal detention (the out-of-court identification and confession) should have been suppressed. The refusal of the trial court to do so was reversible error and necessitates a new trial.